            Case 1:20-cr-00464-LJL Document 19 Filed 03/19/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                3/19/2021
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :
                                                                       :     20-cr-0464 (LJL)
MALIK DEJESUS,                                                         :
                                                                       :          ORDER
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        Defendant Malik DeJesus moves, pursuant to Fed. R. Crim. P. 12(b)(3) and 41(f), to

suppress physical evidence against him obtained as a result of a search and seizure conducted by

his New York State Parole officer and the New York City Police Department on February 20,

2020. At the time of the search, DeJesus was subject to supervision on parole from his state

court conviction. DeJesus claims that the evidence, which was obtained as a result of the search

and of a subsequent search pursuant to a search warrant, was the fruit of an unconstitutional

search of his apartment.

        The parties agree that the appropriate standards are those forth in Samson v. California,

547 U.S. 843 (2006), United States v. Barner, 666 F.3d 79 (2d Cir. 2012), United States v.

Grimes, 225 F.3d 254 (2d Cir. 2000), and People v. Huntley, 371 N.E.2d 794 (N.Y. 1977). The

question of whether the search is reasonable turns on “whether the conduct of the parole officer

was rationally and reasonably related to the performance of the parole officer’s duty.” Barner,

666 F.3d at 84 (quoting Huntley, 371 N.E.2d at 797). A defendant is entitled to a hearing if the

papers raise a “sufficiently definite, specific, detailed, and nonconjectural” factual basis for the

motion. United States v. Pena, 961 F.2d 333, 339 (2d Cir. 1992) (citation omitted).
          Case 1:20-cr-00464-LJL Document 19 Filed 03/19/21 Page 2 of 2




Defendant has provided such a basis for his motion.

       Accordingly, the Court grants the portion of the motion requesting a suppression hearing.

Dkt. No. 14. The Court will hold the hearing on April 7, 2021 at 2:00 p.m.


       SO ORDERED.


Dated: March 19, 2021                              __________________________________
       New York, New York                                     LEWIS J. LIMAN
                                                          United States District Judge




                                               2
